                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY M.A. WEST,
    Plaintiff,

      v.                                         CIVIL ACTION NO. 19-CV-0147

UNITED STATES OF AMERICA, etal., :                                                          FILED
     Defendants.                                                                         JAN 22 2019
                                                                                      KATE BARKMAN
                                         ORDER                                      81-----n.:~
                         uAcf                                                               ·   u~CJe~
      AND NOW, this    J2-ffiiy of January, 2019, upon consideration of Plaintiff Anthony         .

M.A. West's Motion to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint (ECF

No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

      2. The Complaint is DEEMED filed.

      3. The Complaint is DISMISSED with prejudice for the reasons set forth in the

Court's Memorandum.

      4. The Clerk of Court shall CLOSE this case.
